Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: LNG production/NGL separation system in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a LNG production/NGL separation system” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because no structure is provided for the system except for inputs, outputs and a heat exchanger; however, significant structure would be required of the system to be able to produce LNG and separate NGL (which is specifically claimed in claims 3 and 4) and as such it is unclear what is actually required of the system if all that is required for the limitation to be met is that the system has the required inputs and a heat exchanger or if a liquefaction system and a separation system are required to be part of the invention.  Further, the specification does not describe the apparatus required for this operation.   The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.   For the purpose of examination in regard to all claims but claim 3 and 4 (and their dependent claims), it is interpreted that the only requirement for the system to be met are the limitations of claim 1 specific to the apparatus as claimed.  In regards to 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 1, line 19 recites “return the first portion of the extracted natural gas” which is considered indefinite.  It is unclear where the stream is “returned to” as returned implies that it is brought back to a previous point.  For the purpose of examination, this limitation is interpreted that the heat exchanger produces a first portion of the extracted natural gas in this way but does not return it back to where it originated.
Claim 3 recites “a sixth temperature and a sixth pressure” which is considered indefinite as a previous fifth temperature and pressure have not been recited with respect to claim 3 and as such it is 
Claim 4 recites “a seventh temperature and a seventh pressure” which is considered indefinite as a previous fifth temperature and pressure have not been recited (though a sixth temperature and pressure have been) with respect to claim 3 and as such it is unclear how there can be a seventh temperature and seventh pressure when six others have not been recited.  For the purpose of examination this limitation is considered that the stream has a temperature and pressure.
Claim 5 recites “to the heat transfer medium” in line 3 which lacks antecedent basis in the claims.  For the purpose of examination this limitation is considered to be “the multiphase heat transfer medium”.
Claim 5 recites “receive a second portion of the extracted natural gas” which is considered indefinite.  There is no previously recited “the extracted natural gas” only a “first portion of extracted natural gas” which reads in claim 1 that the system receives a first portion of extract natural gas.  As such it is unclear if this limitation means that the second portion is received from the same location as the first or only that the system receives a second portion of natural gas for the combustor.  For the purpose of examination, this limitation is interpreted such that what is required is that a second portion of extracted natural gas is received by the combustor.
Claim 5 recites “a eighth temperature and a eighth pressure” which is considered indefinite as a previous fifth, sixth or seventh temperature and pressure have not been recited with respect to claim 5 and as such it is unclear how there can be a eighth temperature and eighth pressure when seven others have not been recited.  For the purpose of examination this limitation is considered that the stream has a temperature and pressure.
Claim 6 recites “a ninth temperature and a ninth pressure” which is considered indefinite as a previous fifth, sixth or seventh temperature and pressure have not been recited with respect to claim 6 and as such it is unclear how there can be a ninth temperature and ninth pressure when eight others have not been recited.  For the purpose of examination this limitation is considered that the stream has a temperature and pressure.
Claim 6 recites “a tenth temperature and a tenth pressure” which is considered indefinite as a previous fifth, sixth or seventh temperature and pressure have not been recited with respect to claim 6 
Claim 6, lines 18-19 recites “a ninth temperature and a ninth pressure from the turbine” which is considered indefinite.  The claim have already required a ninth temperature and a ninth pressure and as such it is unclear what is required of this limitation or if it required that the stream is at said pressure and temperature.
Claim 6, lines 20-21 recites “a tenth temperature and a tenth pressure from the turbine” which is considered indefinite.  The claim have already required a tenth temperature and a tenth pressure and as such it is unclear what is required of this limitation or if it required that the stream is at said pressure and temperature.
Claim 6 recites “an eleventh temperature and an eleventh pressure” which is considered indefinite as a previous fifth, sixth or seventh temperature and pressure have not been recited with respect to claim 6 and as such it is unclear how there can be a eleventh temperature and an eleventh pressure when ten others have not been recited.  For the purpose of examination this limitation is considered that the stream has a temperature and pressure.
Claim 6 recites “a twelfth temperature and a twelfth pressure” which is considered indefinite as a previous fifth, sixth or seventh temperature and pressure have not been recited with respect to claim 6 and as such it is unclear how there can be a twelfth temperature and twelfth pressure when eleven others have not been recited.  For the purpose of examination this limitation is considered that the stream has a temperature and pressure.
Claim 6, line recites “provide a gaseous thermal transfer medium” in lines 8, 13 and again in line 16 and then recites “the gaseous thermal transfer medium” in line 22 which is considered indefinite as it is first unclear if there is only one thermal transfer medium or multiple gaseous thermal transfer mediums and then it is unclear which stream is compressed.  For the purpose of examination this limitation is interpreted that they are separate gaseous thermal transfer medium and it is the third one that is compressed in the second compressor.

Claim 6 recites “the received supercritical transfer medium” in line 6 which lacks antecedent basis in the claims.  For the purpose of examination, this limitation is interpreted to be the “the received supercritical heat transfer medium”.
Claim 6 recites “the gaseous heat transfer medium” in line 10 which lacks antecedent basis in the claims.  For the purpose of examination, this limitation is interpreted to be the first recited “gaseous thermal transfer medium” This also applies to the same limitation in line 12.

Claims 2, 7-12 are rejected as being dependent upon a rejected claim.

While this is While this is meant to be a comprehensive list of all issues in regard to 35 USC 112 in the claims, due to the length and nature of the claims, it may not be possible to indicate every issue in regard to 35 USC 112 and the Applicant is requested to perform a thorough review of the claims for any outstanding issues in regard to 35 USC 112. The applicant is also requested to proof-read any future amendments for any potential issues in regard to 35 USC 112 that can arise from the amendments due to the complexity of the claims.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN104266454), hereinafter referred to as Zhang and further in view of Ransbarger (US PG Pub 20070107464), hereinafter referred to as Ransbarger.

With respect to claim 1, Zhang teaches a natural gas processing system (Figure 1), comprising: a supercritical fluid power generation system to (Figure 1 includes a gas-supercritical carbon dioxide system, paragraph 32): 
receive a thermal energy input (combustor 2, paragraph 33 would be a heat input); 

and generate a power output (3 and 8 are both turbines, paragraphs 33-34 and thus generate a power output); 
a LNG production/NGL separation system to: 
receive a first portion of extracted natural gas (natural gas is fed into the system, paragraph 35, whereas any natural gas would ultimately have to be extracted from something prior to the system); and provide the first portion of the extracted natural gas at a second temperature and a second pressure, wherein the second temperature of the first portion of the extracted natural gas is greater than the first temperature of the multiphase heat transfer medium (natural gas from 12 is cooled in 13, paragraph 34 which means that the temperature of the natural gas would be higher than that of the propane); and a heat exchanger fluidly coupled to the supercritical fluid power generation system and to the LNG production/NGL separation system (heat exchanger 13, paragraph 35), the heat exchanger to: receive the first portion of the extracted natural gas at the second temperature and the second pressure from the LNG production/NGL separation system (the fluid from the inlet natural gas enters 13); 
return the first portion of the extracted natural gas at a third temperature and a third pressure to the LNG production/NGL separation system, the third temperature less than the second temperature (the natural gas is cooled in 13),
received the heat transfer medium at the first temperature and the first pressure from the supercritical heat transfer medium power generation system (the heat transfer medium also enters 13),
heat at least a portion of the heat transfer medium at a fourth temperature and a fourth pressure, the fourth temperature being greater than the third temperature (as it is used to cool the natural gas it would be heated), and return the heat transfer medium to the supercritical fluid power generation system (the refrigerant cycles back to the compressor which is part of the supercritical fluid power generation system.
Zhou does not teach the heat transfer medium is a multiphase heat transfer medium which evaporates in the heat exchanger and is returned as a gaseous heat transfer medium to the supercritical fluid power generation system.

Ransbarger teahces that a pre-cooling refrigerant can be a two-phase stream which is evaporated in the pre-cooling heat exchanger use for pre-cooling (paragraph 34).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ransbarger provided the propane refrigerant of Zhou as a two-phase stream to the heat exchanger (13) which evaporates in the heat exchanger before returning back to the compressor since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a multiphase refrigerant that evaporates would be done to provide it with the ideal conditions needed for providing the needed cooling energy provided to the heat exchanger which condition of using a two-phase refrigerant for this purpose is shown obvious by Ransbarger.

Zhou does not teach the LNG production/NGL separation system receives at least a portion of the power output from the supercritical fluid power generation system.

Examiner takes official notice that it is old and well known to utilize the power generated in the refrigeration cycle to provide driving of a component such as a compressor in the liquefaction side of the system so as to reduce the need for external energy to be provided to the system beyond that available already and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have utilized some of the power provided by the turbines in the Brayton cycle of Zhou in the natural gas liquefaction side of the system to reduce the need for external power input.


With respect to claim 3, Zhou teaches the LNG production/NGL separation system to provide a liquefied natural gas (LNG) product at a sixth temperature and a sixth pressure (LNG is the final product of Zhou, paragraph 35 and would be at a sixth temperature and pressure).


With respect to claim 5, Zhang teaches a combustor to provide the thermal energy input to the heat transfer medium (burner 2, paragraph 29, which ultimately controls the entire system and thus would provide at least indirectly thermal input to the heat transfer medium), the combustor to:  
receive a second portion of the extracted natural gas (natural gas is the fuel for the burner, paragraph 26),
combust the received second portion of the extracted natural gas (that is what would happen in a burner with air and natural gas),
provide a supercritical heat transfer medium at an eighth temperature and an eighth pressure (the combustor ultimately produces the supercritical carbon dioxide in the Brayton cycle as it governs the cycle, paragraph 34).








Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Ransbarger and further in view of Bakker (US PG Pub 20090301131), hereinafter referred to as Bakker.

With respect to claim 2, Zhou as modified does not teach wherein the LNG production/NGL separation system comprises a compressor fluidly coupled to: receive the first portion of the extracted natural gas source at a fifth temperature and a fifth pressure; and provide the first portion of the extracted natural gas at the second temperature and the second pressure.  


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bakker to have provided a compressor upstream of the heat exchanger (13) of Zhou to compress the stream prior to heat exchange since it has been shown that combining prior art elements to yield predictable results is obvious whereby compressing a stream before cooling and liquefaction is a known way of preparing feed streams for liquefaction by increasing the heat transfer rate to said streams while simultaneously raising the temperatuers needed for liquefaction.  As it is upstream of the heat exchanger, the produced stream would be at the second temperature and pressure and upstream of the compressor can be considered a fifth temperature and pressure. 

With respect to claim 4, Zhou does not teach the LNG production/NGL separation system to provide a natural gas liquid (NGL) product at a seventh temperature and a seventh pressure.

Bakker teaches that prior to liquefaction a stream of C2+ liquids (30) are removed from the hydrocarbon feed gas (Paragraph 67).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bakker in the pre-processing to have provided a separation system in Zhou to have removed C2+ liquids (also known as NGL liquids) from the feed stream since it has been shown that combining prior art elements to yield predictable results whereby removing the C2+ liquids would provide a cleaner burning final natural gas product as well as prevent heavier hydrocarbons from freezing during the liquefaction stage.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Ransbarger and further in view of Pierre (US PG Pub 20190101328), hereinafter referred to as Pierre.

With respect to claim 6, Zhang teaches wherein the supercritical fluid power generation system further comprises: a turbine to receive the supercritical heat transfer medium at the eighth temperature and the eighth pressure (the supercritical carbon dioxide fed to 8, paragraph 34); expand the received supercritical transfer medium to produce the power output (such expansion produces power as seen in the figure) and provide a gaseous thermal transfer medium at a ninth temperature and a ninth pressure (after the turbine the stream would at least in part be gaseous), a first compressor to receive the gaseous heat transfer medium at the fourth temperature and the fourth pressure (the compressor 14 which receives the heat transfer medium) to provide a gaseous heat transfer medium

Zhou as modified does not teach the first compressor provides compression to a tenth pressure and temperature and a second compressor to: receive a gaseous thermal transfer medium at an eleventh temperature and an eleventh pressure, the gaseous thermal transfer medium at an eleventh temperature and an eleventh pressure including at least a portion of the gaseous thermal transfer medium at a ninth temperature and a ninth pressure from the turbine and at least a portion of the gaseous heat transfer medium at a tenth temperature and a tenth pressure from the first compressor; and compress the gaseous thermal transfer medium to provide a liquid thermal transfer medium at a twelfth temperature and a twelfth pressure; and an expansion valve to: receive the liquid thermal transfer medium at the twelfth temperature and the twelfth pressure; and expand the at least a portion of the liquid thermal transfer medium at the twelfth temperature and the twelfth pressure to provide the multiphase heat transfer medium at the first temperature and the first pressure.
Ransberger that after compression a pre-cooling fluid is cooled (20) where it is liquefied and then expanded (302) in an expansion valve (12) to form a two-phase stream (304) which is then used for pre-cooling (8) and is then sent back for compression.



Pierre teaches that a refrigeration cycle can have two compressors (218, 220) as one or more compression units (Figure 2, paragraph 54).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided two compressors in series based on the teaching of Pierre in Zhou as modified (one would receive the heat transfer medium at the fourth temperature and pressure and the second would produce the stream that is liquefied after receiving fluid from the first) since it has been held that a mere duplication of parts has not patentable significance unless a new and unexpected results is produced, whereby as taught by Pierre it is known to use one or more compressors to provide compression to the fluid as needed whereby one having ordinary kill in the art would consider the amount of compressor obvious as it is known to choose the amount and size of compressors based on the availability as well as cost and size constraints of a system.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Ransbarger and further in view of Fredheim et al (US PG Pub 20030089125), hereinafter referred to as Fredheim.

With respect to claim 7, Zhang does not teach wherein the heat transfer medium comprises carbon dioxide.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have instead of a propane based refrigerant system as in Zhang for the refrigerant used in the heat exchanger (13) of Fredheim powered by the Brayton cycle to have been carbon dioxide since it has been shown that a simple substitution of one known element (propane refrigerant) for another (carbon dioxide refrigerant) to yield predictable results is obvious whereby as they are both know ways of providing the first stage of cooling to a natural gas liquefaction system it would have been obvious to have used the carbon dioxide based one in Zhang.


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Ransbarger and further in view of Greeff (US PG pub 20110131992), hereinafter referred to as Greeff.

With respect to claim 8, Zhang as modified teaches wherein the supercritical heat transfer fluid power generation system comprises a Brayton cycle (the cycle is Brayton cycle, paragraph 10).

Zhang does not teach the Brayton cycle is a recuperated indirect-fired Brayton cycle recuperative power generation system.

Greeff teaches that there are two types of Brayton cycles, direct and indirect (paragraph 23).  Further, Greeff teaches that using a recuperative Brayton power cycle increases the efficiency of power generation (paragraph 19).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the Brayton cycle of Zhang to have been an indirect Brayton cycle based on the teaching of Greeff (understood to be indirect fired) since it has been shown that choosing from a finite 

With respect to claim 9-10, Zhang as modified teaches wherein the supercritical heat transfer fluid power generation system comprises a Brayton cycle (the cycle is Brayton cycle, paragraph 10).

 Zhang does not teach the Brayton cycle is a recuperated direct-fired Brayton cycle recuperative power generation system.

Greeff teaches that there are two types of Brayton cycles, direct and indirect (paragraph 23).  Further, Greeff teaches that using a recuperative Brayton power cycle increases the efficiency of power generation (paragraph 19).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the Brayton cycle of Zhang to have been an direct Brayton cycle based on the teaching of Greeff (understood to be direct fired) since it has been shown that choosing from a finite number of identified predictable solutions to yield predictable results is obvious (the finite solutions are that Brayton cycles are known to be indirect or direct as taught by Greeff) and thus using an direct Brayton cycle would be obvious as it is one of the known overall Brayton cycles to be use.   Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using an indirect Brayton cycle in Zhang as modified for that to have been a recuperative direct Brayton cycle based on the teaching of Greeff in order to increase the efficiency of power generation.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Ransbarger/Greeff and further in view of Sharp et al. (US PG Pub 20150192037), hereinafter referred to as Sharp.

With respect to claim 11, Zhang does not teach wherein the direct-fired Brayton cycle power generation system provides a blowdown at an eighth temperature and an eighth pressure.

Sharp teaches that when using a Brayton cycle arrangement to provide heat to the fuel associated with the Brayton cycle (Clm 12, paragraph 14).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided a blowdown arrangement with the system of Zhang as modified based on the teaching of Sharp since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a blowdown arrangement would prevent the need or reduce the amount of external heating provided to the system by recovering heat from the blowdown arrangement to heat the incoming fuel for the burner.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Ransbarger and further in view of Mathias et al. (US PG pub 20040055329).

With respect to claim 12, Zhang does not teach wherein the heat exchanger comprises one or more microchannel heat exchangers.

Mathias teaches that in cooling natural gas in a liquefaction system that the refrigerant and product can be flowed through a heat exchanger made of microchannels (abstract).  Mathias further teaches that using microchannels reduces the pressure drop thus reducing the power requirements for 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Mathias provided the heat exchanger (13) of Zhang as modified with microchannels for the refrigerant and natural gas in order to reduce the pressure drop through the heat exchanger and allow for a greater heat transfer per unit volume in the heat exchanger which together would allow for a smaller overall heat exchanger and less compressor power required in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.